Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on April 29, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-30 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Ago et al., (Publication No. 2016/0092570), teaches multi-site cluster-based data intake and query systems using a hybrid search system that includes cloud-based data intake and query systems working in concert with on-premises data intake and query systems that promote the scalability of search functionality.
     Next, the prior art of record, Ziegler et al. (Patent No. 8990148), teaches parsing a configuration file.  Determining whether an element in a sequence of configuration file elements is a type of element expected at the configuration file element’s position in the sequence.
    Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “determining compute resource availability for the one or more portions of the query; and scheduling the query based on the query-resource allocation and the determined compute 
    The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The Specification has been amended as follows:
At paragraph [0001] now U.S. Patent No.10,956,415 has been inserted after “16/147165”;
now U.S. Patent No.10,353,965 has been inserted after “15/276717”;
now U.S. Patent No.10,726,009 has been inserted after “15/665148”; and
now U.S. Patent No.10,795,884 has been inserted after “15/665302”.

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Pal et al. (Publication No. 2020/0004794) teaches a search functionality of a data intake and query system; 

c.  Kilroy (Patent No. 7,505,985) teaches generating string-based search expression using templates; and
d.  Ferret (Patent No. 6,430,553) teaches parsing data.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 11, 2021